DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
	Applicant’s submission filed on 01/26/2021 has been entered. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US 2015/0065975 A1) in view of Dieringer (US 2013/0231628 A1).
Regarding claim 1, Roe discloses an absorbent article (20) for personal hygiene having a front edge (10), a back edge (12) and a longitudinal axis (80) extending from the front edge to the back edge (Roe Fig. 1, ¶ 0039), the absorbent article comprising:
a fluid permeable topsheet (24) on a wearer-facing side (Roe Figs. 1-2, ¶ 0037, 0043);

an absorbent core (28) comprising an absorbent material, between the topsheet and the backsheet (Roe Figs. 1-2, ¶ 0037, 0049); 
an intermediate layer (LMS 50) between the topsheet and the absorbent core, the intermediate layer comprising a fibrous material (Roe Figs. 1-2, ¶ 0037, 0100-0101), since Roe teaches the LMS to comprise a distribution layer (54) comprising cellulose fibers (Roe ¶ 0103) and an acquisition layer (52) which may comprise cellulose fibers (Roe ¶ 0109), wherein the intermediate layer further comprises:
first and second longitudinally-extending channels (49, 49’) substantially free of the fibrous material (Roe Figs. 1-2, ¶ 0124, 0134); wherein the first channel is on one side of the longitudinal axis and the second channel is on an opposite side of the longitudinal axis (Roe Fig. 1);
a central area comprising the fibrous material between the first and second longitudinally-extending channels (Roe Figs. 1-2), since the LMS exists between the channels of the Roe article, and the LMS comprises fibrous material.
	This embodiment of Roe is silent to a back pocket. 
However, another embodiment of the Roe article (Roe Fig. 36) teaches a back pocket (channel or pocket 45) disposed backward relative to the first and second channels (Roe Fig. 36, ¶ 0158). The pocket is substantially free of the fibrous material, as it is formed the same way as the channels (49, 49’) (Roe ¶ 0124, 0134, 0158). Roe teaches the pocket to host feces and limit its spreading (as motivated by Roe ¶ 0158). 

	The article of Roe is still silent to the first and second channels connected to the back pocket to form a unitary area substantially free of the fibrous material. Thus the only difference is the connection between the pocket and the channels. 
	Dieringer, however, teaches an absorbent article in the same field of endeavor, with a back pocket (well portion 110 of opening 32) connected to a channel (channel portion 112) to form a unitary area (Dieringer Fig. 3, ¶ 0044-0045). This configuration is taught to generally align with the urethra, labia and gluteal cleft to quickly uptake fluid and temporarily hold and distribute fluid while also promote bending, cupping and peaking to better conform to the wearer’s body (as motivated by Dieringer ¶ 0031-0032). 
	The combination of Roe and Dieringer results in an article wherein first and second channels are connected to the back pocket to form a unitary area substantially free of the fibrous material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels and pocket of Roe to be connected, as taught by Dieringer, to align with the anatomy of the user to quickly uptake, hold and distribute fluid while promoting bending, cupping and peaking to conform to the wearer’s body. 




    PNG
    media_image1.png
    407
    509
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 36 of Roe indicating the areas containing fibrous material as claimed in claim 2 of the present application. 

Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 2. Roe further 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1, except for a combined surface of the first and second channels and the back pocket represents from 5% to 50% of an overall surface of the intermediate layer. 
Roe does however teach the length of the channels to be at least 10% of the overall length of the article (Roe ¶ 0124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels and back pocket of the Roe/Dieringer combination article, to represent from 5% to 50% of an overall surface of the intermediate layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses the fibrous material (of distribution layer 54) has a Water Retention Value of from 2 to 60, since Roe teaches from 25 to 60 (Roe ¶ 0106). 

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 6. Roe further discloses wherein the fibrous material comprises cross-linked cellulose fibers (Roe ¶ 0103, 0109).

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses the first and second channels (49, 49’) of the intermediate layer are at least partially curved (Roe Fig. 1, ¶ 0128).

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses the central area of the intermediate layer, since it is substantially the same composition as the rest of the intermediate layer, to have a basis weight from 50 g/m2 to 300 g/m2, since Roe teaches 100 g/m2 to 300 g/m2 (¶ 0107). 

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses wherein a length of the unitary area formed by the channels (49, 49’) is at least 10% of the length of the absorbent article (Roe ¶ 0124) and one of ordinary skill in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the unitary area formed by the channels and the back pocket of the combination device of Roe and Dieringer, to be from 10% to 70% of a length of the absorbent article, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses the absorbent material does not comprise cellulose fibers (Roe ¶ 0051), since Roe discloses the absorbent material can be up to 100% SAP and comprise little to no airfelt (cellulose) fibers. 

	Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 1. Roe further discloses wherein the absorbent core further comprises at least two channel (26, 26’) areas wherein the channel areas are at least partially superimposed with the channels of the intermediate layer (Roe Figs. 1-2, ¶ 0042).



Regarding claim 15, Roe discloses an absorbent article (20) for personal hygiene having a front edge (10), a back edge (12) and a longitudinal axis (80) extending from the front edge to the back edge (Roe Fig. 1, ¶ 0039), the absorbent article comprising:
a fluid permeable topsheet (24) on a wearer-facing side (Roe Figs. 1-2, ¶ 0037, 0043);
a fluid-impermeable backsheet (25) on a garment-facing side (Roe Figs. 1-2, ¶ 0037, 0047);
an absorbent core (28) comprising an absorbent material, between the topsheet and the backsheet (Roe Figs. 1-2, ¶ 0037, 0049); 
an intermediate layer (LMS 50) between the topsheet and the absorbent core, the intermediate layer comprising a fibrous material (Roe Figs. 1-2, ¶ 0037, 0100-0101), since Roe teaches the LMS to comprise a distribution layer (54) comprising cellulose fibers (Roe ¶ 0103) and an acquisition layer (52) which may comprise cellulose fibers (Roe ¶ 0109), wherein the intermediate layer further comprises:

	This embodiment of Roe is silent to a back pocket. However, another embodiment of the Roe article (Roe Fig. 36) teaches a back pocket (channel or pocket 45) disposed backward relative to the channel (Roe Fig. 36, ¶ 0158). The pocket is substantially free of the fibrous material, as it is formed the same way as the channels (49, 49’) (Roe ¶ 0124, 0134, 0158). Roe teaches the pocket to host feces and limit its spreading (as motivated by Roe ¶ 0158). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a back pocket substantially free of fibrous material and disposed backward relative to the channel, as taught by another embodiment of Roe, to host feces and limit its spreading. 
	The article of Roe is still silent to the channel connected to the back pocket to form a unitary area substantially free of the fibrous material and substantially surrounded by the fibrous material. 
	Dieringer, however, teaches an absorbent article in the same field of endeavor, with a back pocket (well portion 110 of opening 32) connected to a channel (channel portion 112) to form a unitary area (Dieringer Fig. 3, ¶ 0044-0045). This configuration is taught to generally align with the urethra, labia and gluteal cleft to quickly uptake fluid and temporarily hold and distribute fluid while also promote bending, cupping and peaking to better conform to the wearer’s body (as motivated by Dieringer ¶ 0031-0032). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel and pocket of Roe to be connected, as taught by Dieringer, to align with the anatomy of the user to quickly uptake, hold and distribute fluid while promoting bending, cupping and peaking to conform to the wearer’s body. 

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 15. Roe further discloses wherein a length of the unitary area formed by the channel (49, 49’) is at least 10% of the length of the absorbent article (Roe ¶ 0124) and one of ordinary skill in the art would know to make a unitary area at least 10% of the length of the article in order to properly function to contain fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the unitary area formed by the channel and the back pocket of the combination device of Roe and Dieringer, to be from 10% to 70% of a length of the absorbent article, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 15. Roe further discloses the absorbent material does not comprise cellulose fibers (Roe ¶ 0051), since Roe discloses the absorbent material can be up to 100% SAP and comprise little to no airfelt (cellulose) fibers. 

Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 15. Roe further discloses the fibrous material (of distribution layer 54) has a Water Retention Value of from 2 to 60, since Roe teaches from 25 to 60 (Roe ¶ 0106). 

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Roe and Dieringer, as applied above in claim 15. Roe further discloses wherein the fibrous material comprises cellulose fibers (Roe ¶ 0101, 0103, 0109).

Regarding claim 20, Roe discloses an absorbent article (20) for personal hygiene having a front edge (10), a back edge (12) and a longitudinal axis (80) extending from the front edge to the back edge and a transversal axis (90) perpendicular to the longitudinal axis and placed at half a length of the absorbent article (Roe Fig. 1, ¶ 0039), the absorbent article comprising:

a fluid-impermeable backsheet (25) on a garment-facing side (Roe Figs. 1-2, ¶ 0037, 0047);
an absorbent core (28) comprising an absorbent material, between the topsheet and the backsheet (Roe Figs. 1-2, ¶ 0037, 0049); 
an intermediate layer (LMS 50) between the topsheet and the absorbent core, the intermediate layer comprising a fibrous material (Roe Figs. 1-2, ¶ 0037, 0100-0101), since Roe teaches the LMS to comprise a distribution layer (54) comprising cellulose fibers (Roe ¶ 0103) and an acquisition layer (52) which may comprise cellulose fibers (Roe ¶ 0109), wherein the intermediate layer further comprises a unitary area (formed by channels 49, 49’) substantially free of the fibrous material (Roe ¶ 0134) and wherein the unitary area comprises:
a first portion (channels 49, 49’) that overlaps with the transversal axis (90) and does not overlap with the longitudinal axis (80) (Roe Figs. 1-2, ¶ 0124); 
	This embodiment of Roe is silent a second portion that overlaps with the transversal axis and does not overlap with the longitudinal axis. However, another embodiment of the Roe article (Roe Fig. 36) teaches a second portion (channel or pocket 45) that overlaps with the longitudinal axis and does not overlap with the transversal axis; wherein the second portion is disposed backward relative to the first portion (Roe Fig. 36, ¶ 0158). Roe teaches the second portion to host feces and limit its spreading (as motivated by Roe ¶ 0158). 

	The article of Roe is still silent to the first portion connected to the second portion. 
	Dieringer, however, teaches an absorbent article in the same field of endeavor, with a second portion (well portion 110 of opening 32) connected to a first portion (channel portion 112) to form a unitary area (Dieringer Fig. 3, ¶ 0044-0045). This configuration is taught to generally align with the urethra, labia and gluteal cleft to quickly uptake fluid and temporarily hold and distribute fluid while also promote bending, cupping and peaking to better conform to the wearer’s body (as motivated by Dieringer ¶ 0031-0032). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unitary area of Roe to have the first portion connected to the second portion, as taught by Dieringer, to align with the anatomy of the user to quickly uptake, hold and distribute fluid while promoting bending, cupping and peaking to conform to the wearer’s body. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Dieringer and further in view of Weisman (US 2011/0073513 A1).

	Weisman, however, teaches absorbent articles (104), in the same field of endeavor, and specifically a package (100) comprising a plurality of absorbent articles (Weisman Fig. 5A, ¶ 0088). One of ordinary skill in the art would recognize the benefit of keeping the articles in a package prior to use, to avoid contaminating the products and facilitate the shipping of the products. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply the combination article of Roe and Dieringer in a package of a plurality of absorbent articles, as taught by Weisman, to avoid contaminating and facilitate shipping. 

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments (beginning p. 6/9 of the remarks) that Roe nor Dieringer, alone or in combination, teach or suggest an article with an intermediate layer comprising channels connected to a back pocket; Examiner respectfully disagrees. Roe discloses all of the features (see Fig. 36), including the channels and the back pocket in the locations specified in the claim. Roe is only silent to the channels being connected to the pocket. Dieringer is used as a teaching reference to show that it is known in the art to connect a channel and a pocket, regardless of the teachings in Dieringer of the 
	For the same reasons as set out above, the elements of claims 15 and 20 are taught by Roe and Dieringer. 
	As such, all of the elements of claims 1-20 are substantially disclosed by Roe with teachings from Dieringer, for the connection of the pocket and channel(s) and unitary areas, and further teachings from Weisman to teach elements of dependent claim 14, as provided above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        04/01/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781